 


110 HR 6005 IH: Tribal Charities Fairness Act of 2008.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6005 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Becerra (for himself, Mr. Nunes, Mr. Rangel, Mr. Blumenauer, Mr. Honda, and Mr. Cole of Oklahoma) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code to provide for the treatment of Indian tribal governments as State governments for the purposes of the Public Charity-Private Foundation Classification. 
 
 
1.Short titleThis Act may be cited as the Tribal Charities Fairness Act of 2008. 
2.Public support by Indian tribal governments 
(a)In generalSection 7871(a) (relating to Indian tribal governments treated as States for certain purposes) is amended by striking and at the end of paragraph (6), by striking the period at the end of paragraph (7) and inserting ; and, and by adding at the end the following new paragraph: 
 
(8)for purposes of— 
(A)determining support of an organization described in section 170(b)(1)(A)(vi), and 
(B)determining whether an organization is described in paragraph (1) or (2) of section 509(a) for purposes of section 509(a)(3).. 
(b)Effective dateThe amendments made by this section shall apply with respect to— 
(1)support received before, on, or after the date of the enactment of this Act, and 
(2)the determination of the status of any organization with respect to any taxable year beginning after such date of enactment. 
 
